EXHIBIT 10.5

 

STOCK PLEDGE AGREEMENT

 

This STOCK PLEDGE AGREEMENT, dated as of this 12th day of April 2017 (this
"Agreement"), made by and among Teller Financial, LLC, a Colorado limited
liability corporation (the "Pledgor"), in favor of Shin Dong Hyun (the "Secured
Party").

 

WHEREAS, as of the date hereof, the Secured Party has received a promissory note
dated April 12, 2017 in an unpaid principal amount of Three Thousand Eight
Hundred and Fifty United States Dollars ($3,850) made by the Pledgor and payable
to the order of the Secured Party (the “Note”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Note;

 

WHEREAS, this Agreement is given by the Pledgor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations; and

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions.

 

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

 

"Collateral" has the meaning set forth in Section 2.

 

"Event of Default" has the meaning set forth in the Note.

 

"Pledged Shares" means the shares of common stock owned by the Pledgor listed as
Exhibit A, and the certificates, instruments and agreements representing the
common stock and includes any securities or other interests, howsoever evidenced
or denominated, received by the Pledgor in exchange for or as a dividend or
distribution on or otherwise received in respect of the common stock.

 

"Proceeds" means "proceeds" as such term is defined in Section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Shares, collections thereon or distributions with
respect thereto.

 

"Secured Obligations" has the meaning set forth in Section 3.

 

“UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Nevada, or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

 



  1

   



 

2. Pledge. The Pledgor hereby pledges, assigns and grants to the Secured Party,
and hereby creates a continuing first priority lien and security interest in
favor of the Secured Party in and to all of its right, title and interest in and
to the following, wherever located, whether now existing or hereafter from time
to time arising or acquired (collectively, the "Collateral"):

 

(a) the Pledged Shares; and

 

(b) all Proceeds and products of the foregoing.

 

3. Secured Obligations. The Collateral secures the due and prompt payment and
performance of:

 

(a) the obligations of the Pledgor from time to time arising under the Note,
this Agreement or otherwise with respect to the due and prompt payment of (i)
the principal of and premium, if any, and interest pursuant to the Note
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys' fees and
disbursements, reimbursement obligations, contract causes of action, expenses
and indemnities, whether primary, secondary, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Pledgor under or in
respect of the Note and this Agreement; and

 

(b) all other covenants, duties, debts, obligations and liabilities of any kind
of the Pledgor under or in respect of the Note, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether evidenced by a note or other writing, whether allowed in any
bankruptcy, insolvency, receivership or other similar proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether primary, secondary,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, fixed or otherwise (all such obligations, covenants,
duties, debts, liabilities, sums and expenses set forth in Section 3 being
herein collectively called the "Secured Obligations").

 



  2

   



 

4. Escrow.

 

(a) The Pledgor and Secured Party hereby appoint Philip Magri, Esq. of The Magri
Law Firm, PLLC to serve as the escrow agent (the “Escrow Agent”) authorized to
hold the Pledged Shares pursuant to the terms and conditions of this Agreement
and the Note.

 

(b) The Pledgor shall take all actions as may be requested from time to time by
the Secured Party so that control of such Collateral is obtained and at all
times held by the Escrow Agent. All of the foregoing shall be at the sole cost
and expense of the Pledgor.

 

(c) The Pledgor agrees to provide all information required by the Secured Party
pursuant to this Section promptly to the Secured Party upon request.

 

5. Representations and Warranties. The Pledgor represents and warrants as
follows:

 

(a) The Pledged Shares have been duly authorized and validly issued, and are
fully paid and non-assessable and subject to no options to purchase or similar
rights. All information set forth herein relating to the Pledged Shares is
accurate and complete.

 

(b) At the time the Collateral becomes subject to the lien and security interest
created by this Agreement, the Pledgor will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement.

 

(c) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

 

(d) It has full power, authority and legal right to pledge the Collateral
pursuant to this Agreement.

 

(e) Each of this Agreement and the Note has been duly authorized, executed and
delivered by the Pledgor and constitutes a legal, valid and binding obligation
of the Pledgor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(f) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority, regulatory body or any other entity is
required for the Note and the pledge by the Pledgor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Note and this
Agreement by the Pledgor or the performance by the Pledgor of its obligations
thereunder.

 



  3

   



 

(g) The execution and delivery of the Note and this Agreement by the Pledgor and
the performance by the Pledgor of its obligations thereunder, will not violate
any provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign, applicable to the Pledgor or any of its property, or the organizational
or governing documents of the Pledgor or any agreement or instrument to which
the Pledgor is party or by which it or its property is bound.

 

(h) The Pledgor, if requested, shall cause the Pledged Shares to be registered
in the name of the Secured Party. Without limiting the foregoing, all
certificates, agreements or instruments representing or evidencing the Pledged
Shares in existence on the date hereof have been delivered to the Escrow Agent
in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank.

 

6. Dividends and Voting Rights.

 

(a) The Secured Party agrees that unless an Event of Default shall have occurred
and be continuing, the Pledgor may, to the extent the Pledgor has such right as
a holder of the Pledged Shares, vote and give consents, ratifications and
waivers with respect thereto, and from time to time, upon request from the
Pledgor, the Secured Party shall deliver to the Pledgor suitable proxies so that
the Pledgor may cast such votes, consents, ratifications and waivers.

 

(b) The Secured Party agrees that the Pledgor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all dividends and
other distributions with respect to the Pledged Shares.

 

7. Further Assurances.

 

(a) The Pledgor shall, at its own cost and expense, defend title to the
Collateral and the first priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Pledgor and shall maintain and preserve such perfected first priority security
interest for so long as this Agreement shall remain in effect.

 

(b) The Pledgor agrees that at any time and from time to time, at the expense of
the Pledgor, the Pledgor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted hereby or to enable the Secured Party to exercise and enforce
its rights and remedies hereunder or under any other agreement with respect to
any Collateral.

 



  4

   



 

8. Transfers and Other Liens. The Pledgor agrees that it will not sell, offer to
sell, dispose of, convey, assign or otherwise transfer, grant any option with
respect to, restrict, or grant, create, permit or suffer to exist any mortgage,
pledge, lien, security interest, option, right of first offer, encumbrance or
other restriction or limitation of any nature whatsoever on, any of the
Collateral or any interest therein except as expressly provided for herein or
with the prior written consent of the Secured Party.

 

9. Secured Party Appointed Attorney-in-Fact. The Pledgor hereby appoints the
Secured Party the Pledgor's attorney-in-fact, with full authority in the place
and stead of the Pledgor and in the name of the Pledgor or otherwise, from time
to time during the continuance of an Event of Default in the Secured Party's
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to the Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same (but the Secured Party shall not be
obligated to and shall have no liability to the Pledgor or any third party for
failure to do so or take action). Such appointment, being coupled with an
interest, shall be irrevocable. The Pledgor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.

 

10. Secured Party May Perform. If the Pledgor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Pledgor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Pledgor.

 

11. Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

 

(a) The Secured Party may, without any other notice to or demand upon the
Pledgor and the Escrow Agent, assert all rights and remedies of a secured party
under the UCC or other applicable law, including, without limitation, the right
to take possession of, convert, liquidate or dispose of all or any portion of
the Collateral. Written notice mailed to the Pledgor at its notice address as
provided in Section 14 hereof ten (10) days prior to the date of such assertion
shall constitute reasonable notice, but notice given in any other reasonable
manner shall be sufficient. To the extent permitted by applicable law, the
Pledgor waives all claims, damages and demands it may acquire against the
Secured Party arising out of the exercise by it of any rights hereunder. The
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise

 



  5

   



 

(b) All rights of the Pledgor to (i) exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 6(a) and
(ii) receive the dividends and other distributions which it would otherwise be
entitled to receive and retain pursuant to Section 6(b), shall immediately
cease, and all such rights shall thereupon become vested in the Secured Party,
which shall have the sole right to exercise such voting and other consensual
rights and receive and hold such dividends and other distributions as
Collateral.

 

(c) If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Pledgor agrees that, upon
request of the Secured Party, the Pledgor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

 

12. No Waiver and Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 13), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.

 

13. Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Pledgor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Pledgor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

 

14. Addresses For Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as provided by the parties, and addressed to the respective parties at
their addresses as specified on the signature pages hereof or as to either party
at such other address as shall be designated by such party in a written notice
to each other party.

 

15. Continuing Security Interest; Further Actions. This Agreement shall create a
continuing first priority lien and security interest in the Collateral and shall
(a) subject to Section 16, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Pledgor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Pledgor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party. Without
limiting the generality of the foregoing clause (c), any assignee of the Secured
Party's interest in any agreement or document which includes all or any of the
Secured Obligations shall, upon assignment in accordance with the Note, become
vested with all the benefits granted to the Secured Party herein with respect to
such Secured Obligations.

 



  6

   



 

16. Termination; Release. On the date on which the Note and other Secured
Obligations have been paid and performed in full, the Escrow Agent will, at the
request and sole expense of the Pledgor, (a) deliver to or at the direction of
the Pledgor (without recourse and without any representation or warranty) such
of the Collateral as may then remain in the possession of the Escrow Agent, and
(b) execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement.

 

17. Governing Law. This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement or the Note (except, as to the Note, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of Nevada.

 

18. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts); each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement constitute the
entire contract among the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto.

 

[SIGNATURE PAGE FOLLOWS]




  7

   



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



Pledgor:

TELLER FINANCIAL, LLC

 

 

 

 

 

By:



/s/ Larry Sherman

 

 

Name:

Larry Sherman

 

 

Title:

Member

 

 

   



 

Secured Party:

 

 

 

 

 

 

 

/s/ Shin Dong Hyun

 

Name:

Shin Dong Hyun

 



 



  8

   



 

Exhibit A

 



Shareholder

 

Number of Shares of Global Quest, Ltd., a Nevada Corporation

 

 

 

Teller Financial, LLC

 

3,500,000



 

 




9



 